Case 18-69404-wlh           Doc 9    Filed 11/20/18 Entered 11/20/18 20:13:52             Desc Main
                                     Document      Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF GEORGIA
                                   ATLANTA DIVISION

IN RE:                                          )       CHAPTER 11
                                                )
MYSTERY ROOM, LLC,                              )       CASE NO. 18-69404-wlh
                                                )
          Debtor.                               )

               APPLICATION FOR ORDER FIXING BAR DATE FOR FILING
                               PROOFS OF CLAIM

          COMES NOW Mystery Room, LLC (“Debtor”) and files its Application for Order Fixing

Bar Date for Filing Proofs of Claim (the “Application”), respectfully showing the Court as follows:

1.        Debtor filed its Petition for relief on November 16, 2018, and is operating as Debtor in

Possession with no trustee having been appointed.

2.        Debtor hereby seeks an order to set a deadline by which all claims must be submitted or be

forever barred.

3.        Setting a deadline for filing claims would promote the efficient administration of the above-

styled Chapter 11 case, including by allowing the Debtor to determine whether it will object to any

claims and by allowing the Debtor to undertake a timely analysis of such claims in conjunction

with any proposed Plan of reorganization and Disclosure Statement or any amendments to those

pleadings or for use at the Plan confirmation hearing.

          WHEREFORE, Debtor requests that the Court enter an Order setting a deadline for filing

claims after which all claims would be barred and seeks such further relief as the Court deems

proper.

          This 20th day of November, 2018.



                                                Respectfully Submitted,
Case 18-69404-wlh     Doc 9      Filed 11/20/18 Entered 11/20/18 20:13:52   Desc Main
                                 Document      Page 2 of 4



                                         ROBL LAW GROUP LLC

                                         /s/ Michael Robl
                                         By: Michael D. Robl
                                         Georgia Bar No. 610905
                                         Counsel for Debtor
3754 Lavista Road
Suite 250
Tucker, Georgia 30084
(404) 373-5153 (telephone)
(404) 537-1761 (facsimile)
michael@roblgroup.com (e-mail)
Case 18-69404-wlh        Doc 9     Filed 11/20/18 Entered 11/20/18 20:13:52            Desc Main
                                   Document      Page 3 of 4


                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF GEORGIA
                                 ATLANTA DIVISION

IN RE:                                        )      CHAPTER 11
                                              )
MYSTERY ROOM, LLC,                            )      CASE NO. 18-69404-wlh
                                              )
         Debtor.                              )

                                 CERTIFICATE OF SERVICE

       I hereby certify that I am over 18 years of age and that on this date I served the foregoing
pleading through the Court’s ECF system on the following parties:

Thomas Wayne Dworschak on behalf of U.S. Trustee United States Trustee
thomas.w.dworschak@usdoj.gov, lisa.maness@usdoj.gov;ltctommyd@aol.com

Ronald E. Gold on behalf of Creditor Washington Prime Group Inc.
rgold@fbtlaw.com, awebb@fbtlaw.com

Ronald M. Tucker on behalf of Creditor Simon Property Group L.P.
rtucker@simon.com, bankruptcy@simon.com

         This 20th day of November, 2018.

                                              ROBL LAW GROUP LLC

                                              /s/ Michael Robl
                                              Michael D. Robl
                                              Georgia Bar No. 610905
3754 Lavista Road
Suite 250
Tucker, Georgia 30084
(404) 373-5153 (telephone)
(404) 537-1761 (facsimile)
michael@roblgroup.com (e-mail)
Case 18-69404-wlh   Doc 9   Filed 11/20/18 Entered 11/20/18 20:13:52   Desc Main
                            Document      Page 4 of 4
